                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Zaire Hitimana Kihutu, also known as                 Case No. 17-cv-4927 (WMW/TNL)
    Laris Kihutu Mpagazihe,

                       Plaintiff,
                                                   ORDER ADOPTING REPORT AND
          v.                                           RECOMMENDATION

    Ryan Wilson and Holiday Stationstore,

                       Defendants.


         This matter is before the Court on the November 6, 2018 Report and

Recommendation (R&R) of United States Magistrate Judge Tony N. Leung. (Dkt. 8.) The

R&R recommends dismissing Plaintiff Zaire Hitimana Kihutu’s complaint without

prejudice for failure to prosecute. See Fed. R. Civ. P. 41(b). Objections to the R&R have

not been filed in the time period permitted. 1 In the absence of timely objections, this Court

reviews an R&R for clear error. See Fed. R. Civ. P. 72(b) advisory committee’s note to

1983 amendment (“When no timely objection is filed, the court need only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation.”);

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Having reviewed the

R&R, the Court finds no clear error.



1
       The Clerk of Court mailed the R&R to Kihutu’s last known address, and the United
States Postal Service returned the mailing as undeliverable. Kihutu has not provided an
alternative address. It is a plaintiff’s responsibility to provide updated contact information
to ensure the timely receipt of case-related communications. See Passe v. City of New
York, No. CV 02-6494, 2009 WL 290464, at *4 (E.D.N.Y. Jan. 5, 2009). The Court
declines to postpone its decision until Kihutu updates his contact information.
      Based on the R&R and all the files, records and proceedings herein, IT IS HEREBY

ORDERED:

      1.    The November 6, 2018 R&R, (Dkt. 8), is ADOPTED; and

      2.    Plaintiff Zaire Hitimana Kihutu’s complaint, (Dkt. 1), is DISMISSED

WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: December 13, 2018                            s/ Wilhelmina M. Wright
                                                    Wilhelmina M. Wright
                                                    United States District Judge




                                          2
